Citation Nr: 0720880	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been received to reopen a claim for service 
connection for a right knee disability.

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a travel board hearing held at the RO.  
A transcript of the veteran's testimony has been associated 
with the claims file.  In a September 2006 decision, the 
Board found that new and material evidence had been 
submitted, but that additional development was necessary with 
regard to the underlying service connection claim, and the 
claim was remanded.  This appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

In September 2006, the Board remanded the claim for service 
connection for a right knee disability to the RO to request 
that the veteran identify the VA facilities where he has been 
treated for a right knee condition since service and to 
obtain those records.  The Board also remanded the claim for 
a VA examination to determine the current nature and etiology 
of any right knee condition.

By correspondence dated September 2006, the RO asked the 
veteran to identify the VA facilities where he was treated 
for a right knee condition.  He was also advised that a VA 
examination would be scheduled in connection with his appeal.

In a statement in support of claim dated in October 2006, the 
veteran stated that medical records in support of his claim 
are located at the Lake City VAMC.  He also stated that he 
had an appointment scheduled for October 2006 at the 
Gainesville VAMC.  In a statement in support of claim dated 
June 2007, the veteran again requested that all of his VA 
medical records be obtained, noting that he has treated at 
the Lake City VAMC since 1977.  A review of the claims file 
shows that Lake City VAMC records dated from July 1981 to 
March 1988; March 2000 to June 2002; September 2002; October 
2004; January 2005 to September 2005 have been obtained.  The 
claims file also contains Gainesville VAMC records dated from 
October 2001 to June 2005.  However, Lake City VA medical 
records dated from 1977 and Gainesville VA medical records 
dated in October 2006 have not yet been obtained.  A remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

In March 2007, a VA examination of the right knee was 
conducted and an opinion was provided.  However, with regard 
to whether the veteran's right knee condition was at least as 
likely as not related to any right knee injury in service, 
the examiner stated that the issue could not be resolved 
without resorting to mere speculation.  While the examiner 
reviewed the service medical records, the veteran's VA 
medical records were not reviewed.  Accordingly, a remand for 
an etiological opinion and rationale, and to the extent 
necessary, an additional examination addressing whether the 
veteran's current right knee disability was incurred in or 
aggravated by service with consideration of the entire file 
and VA medical records, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the any of the veteran's VA 
medical records since 1977 from the Lake 
City and Gainesville VA medical centers 
which have not already been obtained.

2.  Arrange for the VA examiner who saw 
the veteran in March 2007, to review the 
veteran's claims folder.  This review 
should be indicated in the examination 
report.  The examiner should provide an 
opinion as to whether it as likely as not 
(50 percent or more probability) that the 
veteran's current right knee condition was 
incurred in or aggravated by service.  If 
this examiner is not available, please 
forward this request to another examiner.  
No further examination of the veteran is 
necessary unless the examiner determines 
otherwise.

3.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

